Citation Nr: 0928249	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pneumonia and/or 
residuals of pneumonia.

2.  Entitlement to service connection for residuals of 
injuries sustained in an explosion (originally claimed as 
bruises of the left side).

3.  Entitlement to a total disability rating as a result of 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions issued by the 
Regional Office (RO) in Columbia, South Carolina.  The first 
rating decision, in pertinent part, denied service connection 
for pneumonia and bruises.  These issues have been rephrased 
on the title page of this decision to more accurately reflect 
the contentions of the Veteran.  A substantive appeal was 
submitted on these issues, placing them in appellate status 
even though they were not certified to the Board.  The second 
rating decision, in pertinent part, denied entitlement to 
TDIU.  This was the sole issue certified to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently experiences residual 
symptoms from injuries sustained in an explosion that 
occurred near him during his service and from a pneumonia 
infection that he contracted during his service.  The Veteran 
also claims that he is unable to work as a result of his 
service connected disabilities.

The Veteran's service treatment records show that he was 
treated for pneumonia in January 1945.  Hospital records from 
approximately that time also indicate that the Veteran 
reported that his hearing was impaired since an explosion 
that occurred near him.  The Veteran is already service 
connected for his hearing loss and tinnitus; however, he 
alleges that he also developed disabilities of the back and 
legs as a result of injuries sustained in the explosion.

The Veteran initially claimed service connection in March 
1946 for pneumonia and bruises sustained when he was thrown 
against a wall by an artillery explosion.  A rating decision 
in April 1946 denied service connection for pneumonia; this 
rating decision indicates that it was made prior to VA's 
receipt of the Veteran's complete service treatment records.  
A rating decision dated in October 1946, after additional 
service treatment records were received, again denied service 
connection for pneumonia and additionally denied service 
connection for bruises of the left side.  Date stamps on the 
service treatment records in the claim file indicate that 
some of these records were received in August 1946, but 
others were not received until April 1949.  In the decision 
denying service connection for these disabilities that is 
appealed from herein, the RO acknowledged that its prior 
rating decisions were made without review of the Veteran's 
complete service treatment records.  Insofar as additional 
service treatment records were received after the original 
denial of service connection for these claimed disabilities, 
the Veteran's claims for service connection there for must be 
considered on a de novo basis.  See 38 C.F.R. § 3.156(c).  

VA has the duty to assist the Veteran by providing an 
examination when there is competent evidence that (1) the 
Veteran currently has a disability or symptoms of a 
disability, (2) the Veteran experienced a disease or injury 
during his service, and (3) the claimed disability may be 
associated with the in-service disease or injury or with a 
service-connected disability.  38 C.F.R. § 3.359(c)(4).  In 
this case, the evidence indicates that the Veteran was in the 
vicinity of an explosion during his service, and may have 
sustained injuries as a result thereof.  The evidence also 
shows that Veteran was treated for pneumonia during his 
service.  The Veteran alleges that he currently experiences 
symptoms that are related to these in-service events.  The 
Board finds that the facts of this case warrant that Veteran 
be afforded a VA examination to determine whether he has any 
current leg or back disabilities that are due to the 
explosion during his service or any residual disability from 
the pneumonia infection that occurred during his service.  
See,  e.g.,  McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  

The Veteran also alleges that he is unemployable as a result 
of his service connected disabilities.  The Veteran is 
currently service connected for bilateral hearing loss, rated 
50 percent disabling; tinnitus, rated 10 percent disabling; 
residuals of trench foot of the right foot, rated 10 percent 
disabling; and residuals of trench foot of the left foot, 
rated 10 percent disabling.  His combined disability rating 
is 70 percent. 
In view of the fact that there are additional service 
connected issues for consideration, the total rating claim 
cannot be considered until service connection has been 
adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. A letter should be sent to the Veteran 
explaining the need for additional 
evidence regarding his claim in 
accordance with 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2008).  The 
Veteran should also be informed that he 
can submit evidence to support his claim.  
The Veteran should specifically be 
requested to provide any information that 
indicates that he is unable to work due 
to his service connected disabilities 
and/or any evidence that explains how 
these disabilities prevent him from 
working. 

2.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment that he received for 
injuries that he claims are related to 
the explosion that took place during his 
service or to his pneumonia in service.  
Based on the response, the RO/AMC should 
undertake all necessary action to obtain 
copies of all clinical records that have 
not previously been obtained from any 
identified treatment source, including VA 
medical facilities if applicable.

3.  The Veteran should then be afforded a 
VA examination to determine a) whether 
the Veteran currently has any 
disabilities of his back or his legs, b) 
if so, whether it is at least as likely 
as not (at least 50% likely) that such 
disability or disabilities were the 
result of injuries sustained in an 
explosion that occurred during the 
Veteran's service, c) whether the Veteran 
currently has pneumonia or residuals or 
pneumonia, and d) if so, whether it is at 
least as likely as not (at least 50% 
likely) that any current pneumonia or 
residuals of pneumonia are related to the 
pneumonia infection that the Veteran had 
during his service.  

4.  After completion of the above 
development, the Veteran's claims should 
be re-adjudicated.  If the determinations 
remain unfavorable to the Veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto 

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition. The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



